Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                  June 02, 2015

The Court of Appeals hereby passes the following order:

A15A1801. FREDDIE JACKSON v. SEX OFFENDER REGISTRY REVIEW
    BOARD.

      Freddie Jackson filed a petition for judicial review of the Sex Offender
Registry Review Board’s decision to classify him as a “sexually dangerous predator.”
On November 3, 2014, the superior court entered an order denying the petition and
affirming the review board’s decision. On December 8, 2014, Jackson filed a notice
of appeal to this Court. We lack jurisdiction for two reasons.
       First, under OCGA § 5-6-35 (a) (5.1), “[a]ppeals from decisions of superior
courts reviewing decisions of the Sexual Offender Registration Review Board” must
be taken by application for discretionary appeal. Jackson’s failure to follow the
discretionary appeal procedure deprives us of jurisdiction over this appeal. See Fabe
v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991) (“compliance with the
discretionary appeals procedure is jurisdictional”).
       Second, even if Jackson had a right of direct appeal here, this appeal is
untimely. A notice of appeal must be filed within 30 days after entry of an appealable
order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Perlman v. Perlman,
318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012). Jackson’s notice of appeal, filed
35 days after entry of the superior court’s order, was untimely.
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            06/02/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                       , Clerk.